DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claim 1 is pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentze (US 2012/0132381 A1).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hentze (US 2012/0132381 A1).
Hentze teaches a process for continuously dehydrating nanocellulose fibers without creating agglomeration or loss of structure comprising the step of providing a suspension or slurry containing nanocellulose fibers on to a continuous belt passing under a controlled temperature (thermal, electric etc.), pressure (as it is evaporating solvent) and speed to dehydrate nanocellulose fibers. Since the process of the cited prior art teaches dehydrating nanocellulose fibers, the pressure temperature and speed of the cited prior art is also sufficient and reads on the instant claim conditions (abstract; Fig 1; paragraphs 0008-0023, 0026-0039, 0052-0059, 0064-0074 and Claims).
Since the cited prior art reads on all the limitations of the instant claims 1, claim 1 is anticipated. 
Response to Arguments
Applicant’s remarks, filed on 11/11/2021, have been fully considered but not found persuasive.
Applicant argues that since Hentz is directed to the use of nitrocellulose to make paper, Hentz is directed to binding nanocellulose particles together, which is different from the instant amended claims  requiring to achieve dehydrated pure nanocellulose product and quote “Hentz states---nitrocellulose is used ---because of its higher number of binding sites”; “it has been found   cellulose particles with a high specific area form mechanically stable sheet-like structures(like paper)”; “a great improvement ----much lower contact area” 
This is not found persuasive and the instant claims are anticipated over the cited prior art. This is because (1) The claims does not recite “pure nanocellulose” and thus applicant is arguing over a limitation not recited in the instant claims; (2) the instant claims recites comprising and thus open ended to additional steps, material including paper, sizes, specific area, binding sites etc.; (3) when one makes a suspension, and dries it, the molecules or particles do come together and can come together in an ordered fashion or clumps. The cited prior art teaches same method of making suspension and drying process and without creating agglomeration or loss of structure; (4) the instant claims fails to provide any particular structure or size of nanocellulose fibers, which hypothetically is not destroyed or size remains unchanged under the broad conditions of dehydration of the instant claims. In other words, the instant claims have no recitation of any structure or size that remains unchanged during dehydration. Since the cited prior art teaches same process using same suspension, the structure and size of dehydrated nanocellulose fibers of the cited prior art is also expected to be the same after dehydration as in the instant claims; (5) the final use of nanocellulose to make paper etc. taught by the cited prior art does not preclude that the cited prior art teaches the same process as in the instant claims; (6) The instant claims are silent about any binding sites- low, high, none etc.; any  size, area etc. and thus applicant is again arguing over a limitation not recited in the instant claims. 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623